Citation Nr: 1016323	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-31 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 1972 rating decision that denied service connection for 
bilateral chondromalacia of patella.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1971 to January 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2007 rating decision by the Indianapolis, Indiana, Department 
of Veterans Affairs (VA) Regional Office (RO).  In a November 
2008 decision, the Board denied the claim.  The appellant 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2009, the Court issued 
an order that endorsed a Joint Motion for Remand by the 
parties (Joint Motion) and vacated the Board's decision, and 
remanded the matter for action in accordance with the Joint 
Motion.  


FINDINGS OF FACT

1.  An unappealed March 1972 rating decision denied the 
Veteran service connection for bilateral chondromalacia of 
the patella on the basis that such disability pre-existed the 
Veteran's active service, and was not aggravated by service 
beyond natural progress.

2.  It is undebatable that the evidence of record at the time 
of the March 1972 rating decision did not show clearly and 
unmistakably that the Veteran's bilateral knee disability was 
not aggravated by active service or that any aggravation was 
due to natural progress.


CONCLUSION OF LAW

The March 1972 rating decision that denied the Veteran 
service connection for chondromalacia of patella, bilateral 
contains CUE in that it did not apply the correct legal 
standard in concluding that the Veteran's pre-existing 
bilateral knee disability was not aggravated by service 
beyond natural progress, and therefore requires revision.  
38 U.S.C.A. §§ 1110, 1111, 7105 (West 2002) (previously 
codified at 38 U.S.C.§§ 310, 311, prior to August 6, 1991); 
38 C.F.R. § 3.303, 3.304 (1972); 38 C.F.R. §§ 3.104, 3.105 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, 
VCAA notice is not required because the issue presented 
involves a claim for review of a prior final regional office 
decision on the basis of CUE.  See Parker v. Principi, 
15 Vet. App. 407 (2002).

II.  Pertinent Laws and Regulations

Under 38 C.F.R. § 3.105(a), previous determinations that are 
final and binding, including decisions of service connection, 
will be accepted as correct in the absence of clear and 
unmistakable error (CUE).

In order for a claim of CUE to be valid, there must have been 
an error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made, and a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Id. 

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. 
§ 1111 (West 2002); see also 38 U.S.C.A. § 311 (as effective 
prior to August 6, 1991).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).  The presumption is rebutted 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  Id.

If a presumption of aggravation under section 1153 arises, 
due to an increase in a disability in service, the burden 
shifts to the government to show a lack of aggravation by 
establishing by clear and unmistakable evidence "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner v. 
Principi, 370 F. 3d 1089,1096 (Fed. Cir. 2004).

III.  Factual Background and Legal Analysis

In a September 1970 report of medical history prior to 
induction the Veteran reported a history of knee injury with 
swelling.  On September 1970 examination prior to entrance 
into service, mild genu varus of the lower extremities was 
diagnosed.  The Veteran was inducted into service in February 
1971.  In March 1971, the Veteran complained of knee pain on 
prolonged marching.  Examination was negative.  In April 
1971, examination of the knees revealed no acute swelling or 
decrease in range of motion. In September 1971, the Veteran 
was seen with complaints of knee pain.  He reported a 12 
month history of painful knees and several episodes of a 
"'slipping" sensation in the knees.  He stated that he had 
been seen by doctors in the past, but nothing was done.  
Examination revealed chondromalacia of the knees.  An October 
1971 orthopedic note notes the veteran's complaints of pain 
in his knees for one year.  He reported swelling in his right 
knee after hitting a tree 13 months earlier.  Since that 
time, that knee "gives way."  The impression was 
chondromalacia. 

In November 1971, the Veteran was placed on physical profile 
(no running, kneeling, marching over 1/2 mile, or deep knee 
bends) for bilateral chondromalacia.  In December 1971, it 
was noted that he was doing no better.  

A December 1971 Medical Board examination report notes that 
12 to 15 months earlier, prior to service, the Veteran began 
having bilateral knee pain, right worse than left.  He was 
bothered by running, prolonged standing, stooping, squatting 
and crawling.  He had played high school sports and injured 
his knees playing football, and this was thought to have some 
relationship to his pain.  On pre-induction examination in 
September 1970, the Veteran reported a history of knee 
injury.  After the Veteran entered service in February 1971, 
he was allowed to omit many strenuous physical activities 
because of his knee problems.  Examination of the knees 
revealed marked pain on patellofemoral compression but no 
ligamentous laxity.  X-rays of the knees were essentially 
normal "except for perhaps a suggestion that both patellae 
are somewhat more superior than is usually seen."  
Significantly, the Medical Board examination report noted 
that the Veteran "had bilateral knee pain prior to entering 
the Army and while in the Army this pain has increased as one 
would expect with the more strenuous physical activity one 
has in the Army."  The final diagnosis was bilateral 
chondromalacia of the patella, which existed prior to service 
and was not aggravated therein.

The Veteran's claim of service connection for a bilateral 
knee disability was received by the RO in January 1972.  With 
the above evidence of record, the RO, in March 1972, denied 
service connection for chondromalacia of patella, bilateral.  
The rating decision concluded:  "The Veteran's bilateral 
knee condition existed prior to service and in the absence of 
trauma, aggravation beyond natural process is not 
demonstrated."  The Veteran did not appeal the March 1972 
rating decision and it became final.

The law pertaining to service connection in 1972 essentially 
mirrors the present law, as set forth above.  Generally, in 
order to establish service connection for a disability, it 
was required that the evidence demonstrate the presence of 
such disability and that it resulted from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 310 (as 
codified prior to August 6, 1991); 38 C.F.R. § 3.303 (1972).  

A veteran was presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
311 (as codified prior to August 6, 1991).  Only such 
conditions as are recorded in examination reports were and 
are to be considered as noted. 38 C.F.R. § 3.304(b).  In the 
instant case, while mild genu varus (bowlegged deformity) was 
noted on pre-induction examination, knee disability was 
otherwise not noted.  Consequently, the Veteran was entitled 
to the rebuttable presumption of soundness on entry in 
service insofar as a knee disability was concerned, and the 
analysis proceeds to the question of whether that presumption 
was rebutted (as the March 1972 rating decision implies).

Regarding the presumption of soundness on entry in service, 
38 C.F.R. § 3.304(b) provided that it did not apply (would be 
rebutted) where clear and unmistakable (obvious or manifest) 
evidence demonstrates that a disease or injury existed prior 
to service.  In addition, § 3.304(b)(1) provided that history 
conforming to accepted medical principles should be given due 
consideration in conjunction with basic clinical data, and be 
accorded probative value consistent with accepted medical and 
evidentiary principles.  

The Veteran's service treatment records (STRs) consistently 
report a pre-service onset of symptoms.  He repeated this 
history on several occasions in 1970 and 1971.  On review of 
the record, and from the arguments presented, there appears 
to be no dispute that there is clear and unmistakable 
evidence that a bilateral knee disability pre-existed the 
Veteran's service.

As noted above, the Veteran was/and is entitled to a further 
presumption, of aggravation, if the pre-existing knee 
disability increased in severity during service.  See 
38 U.S.C.A. § 353 (renumbered as § 1153).  The implementing 
regulation 38 C.F.R. § 3.306 specifically provided (as now) 
that clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  
The Joint Motion found that the Board did not properly 
address whether clear and unmistakable evidence had been 
submitted to rebut the presumption of aggravation for the 
bilateral knee disability under 38 C.F.R. § 3.306(b).

There was no pre-service clinical evidence as to the severity 
of the Veteran's knee disability prior to service.  His STRs 
note pre-service history that the initial (pre-service) 
bilateral knee disability was manifested by pain and 
swelling.  During service, he was placed on physical profile 
and allowed to omit many strenuous activities because of his 
pre-existing knee problems.  He continued to be seen with 
complaints of knee pain, to the extent that a Medical Board 
recommended discharge because the Veteran's knees were 
disqualifying for active military duty.  Significantly, the 
Medical Board examination report noted that the Veteran "had 
bilateral knee pain prior to entering the Army and while in 
the Army this pain has increased as one would expect with the 
more strenuous physical activity one has in the Army."  The 
final diagnosis was bilateral chondromalacia of the patella, 
which existed prior to service and was not aggravated 
therein.  Given the findings of the December 1971 Medical 
Board, that the severity of the Veteran's bilateral knee 
problems increased during service due to the circumstances of 
his service, and that the overall record suggests that his 
knee problems became persistent during service, it is 
reasonably shown that the pre-existing knee disability 
increased in severity during service; that finding also does 
not appear to be in dispute.  

The critical question in this appeal is whether the increase 
in severity of the Veteran's bilateral knee disability during 
service was due to natural progression (which would rebut the 
presumption of aggravation).  The March 1972 rating board 
noted there was no injury in service, and apparently based on 
such finding, made a judgement call that the increase in 
severity of the Veteran's bilateral knee disability was due 
to the natural progress of the disease.  

The Joint Motion by the parties, which was endorsed by the 
Court and is the law of this case, in essence, indicates (see 
Joint Motion at p.4) that the RO's (and the Board's prior) 
determination in this matter applied an incorrect legal 
standard in that they did not "address whether the record 
provided clear and unmistakable evidence [emphasis added] 
that Appellant's increase in his knee disability was due to 
natural progress of the disease, which was required for 
veterans with wartime service".  

The Board is unable to find that the record before the rating 
board in March 1972 included clear and unmistakable evidence 
showing that the increase in severity of the Veteran's 
bilateral knee disability during service was indeed due to 
natural progress.  As was noted above, the March 1972 rating 
decision found "in the absence of trauma, aggravation beyond 
natural progress is not demonstrated."  Absence of a 
specific instance of trauma does not, of itself, establish 
natural progress.  The only other evidence existing in March 
1972 from which some inference regarding natural progress may 
be made is the Service Medical Board's observation that the 
Veteran's pain increase in service was what "one would 
expect with the more strenuous activity one has in the 
Army."  An alternate (and perhaps more valid) inference from 
that observation is that that the strenuous physical activity 
in service (and not natural progress) brought on increased 
symptoms during service.  Consequently, this observation 
likewise is not clear and unmistakable evidence that the 
increase in severity during service was due to natural 
progress.  

As there was no further evidence suggesting that the increase 
in the severity of the Veteran's bilateral knee disability 
was due to natural progress, the Board must find that in the 
March 1972 rating decision the regulatory provisions extant 
at the time were incorrectly applied.  As stated above, CUE 
can be found where regulatory provisions extant at the time 
were incorrectly applied.

In summary, because the Veteran's bilateral knee disability 
was undebatably not shown in March 1972 by clear and 
unmistakable evidence to have been due to have been due to 
natural progress, the Board must find that the presumption of 
aggravation was not rebutted at that time.  This finding is 
outcome-determinative, because a finding of aggravation is 
tantamount to a finding of service connection.

Accordingly, the Board finds that CUE in the March 1972 RO 
rating decision is shown, and that service connection for 
chondromalacia of patella, bilateral is warranted.  See 38 
U.S.C.A. §§ 1110, 1111 (West 2002) (previously 38 U.S.C. 
§§ 310, 311, as codified prior to August 6, 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1972); 38 C.F.R. §§ 3.104, 3.105 (2009).


ORDER

The appeal to establish that there was CUE in a March 1972 
rating decision that denied service connection for 
chondromalacia of patella, bilateral is granted; service 
connection for chondromalacia of patella, bilateral, is 
granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


